COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Fitzpatrick
Argued by Teleconferencing


CHARITO B. NEWLAND

v.         Record No. 0390-95-3           MEMORANDUM OPINION * BY
                                        JUDGE SAM W. COLEMAN, III
WILLIAM R. NEAL, JR.                        FEBRUARY 13, 1996


           FROM THE CIRCUIT COURT OF WASHINGTON COUNTY
                 Charles B. Flannagan, II, Judge
          Ann M. Callaway, for appellant.

          R. Wayne Austin (Johnson, Scyphers & Austin,
          P.C., on brief), for appellee.



     Charito B. Newland appeals the circuit court's order denying

her petition for a change in custody of her daughter, Jearlean

Delores Neal.   Newland contends that the trial court erred by

requiring her to prove by clear and convincing evidence that a

change in custody was in the child's best interest and by finding

that she failed to prove a change in circumstances sufficient to

warrant a change in custody.    Because the trial court erred by

applying a clear and convincing evidence standard, we reverse its

order and remand the case for the trial court to reconsider the

evidence and whether the appellant proved by a preponderance of

the evidence that a change in custody would be in Jearlean

Delores Neal's best interests.

     In Keel v. Keel, 225 Va. 606, 303 S.E.2d 917 (1983), the

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Supreme Court established a two-prong test for determining

whether a change in custody is warranted:    "first, has there been

a change in circumstances since the most recent custody award;

second, would a change in custody be in the best interests of the

child[]."   Id. at 611, 303 S.E.2d at 921.   The noncustodial

parent has the burden to prove that there has been a change in

circumstances since the last custody determination and "that a

change in custody would be in the best interests of the child."
Peple v. Peple, 5 Va. App. 414, 417, 364 S.E.2d 232, 235 (1988).

     Here, the trial court acknowledged that a change in

circumstance had occurred and found that appellant has made
     a remarkable journey since the custody orders of 1988
     and 1989. At that time, she was an immigrant from the
     Philippines, separated, without family support or
     permanent living or employment arrangements. Since
     that time, she has graduated cum laude from Emory &
     Henry College with a degree in accounting, has become a
     naturalized citizen, has remarried to a career Navy
     serviceman, has secured stable employment and has
     manifested an extraordinary devotion to her daughter by
     frequent and costly trips from Texas and Maryland to
     exercise her rights of visitation.


Nevertheless, the court held by letter opinion that appellant had

"failed to show, by clear and convincing evidence, that the best
interests of [Jearlean] w[ould] be served by removing her from"

her father (emphasis added).   Although appellant objected to the

requirement that she must prove by clear and convincing evidence

that a change in custody would be in the child's best interest,

the trial court did not correct or clarify in its final order

that it was applying a standard other than the clear and




                               - 2 -
convincing standard announced in its letter opinion.

     It is well established that in custody disputes the best

interests of the child are "paramount."    See, e.g, Keel, 225 Va.

at 612, 303 S.E.2d at 921; Turner v. Turner, 3 Va. App. 31, 36,

348 S.E.2d 21, 24 (1986).   Consequently, in a dispute between

natural parents, the trial court shall change custody when a

preponderance of the evidence proves that circumstances have

changed which would make it in the child's best interest to be in

the custody of the other parent.   Even where third parties are

seeking custody of a child viz-a-viz the child's parent, the

trial court is required to determine "according to the

preponderance of the evidence," whether a change is in the best

interests of the child, once the presumption of parental custody

has been rebutted by clear and convincing evidence.    Walker v.

Fagg, 11 Va. App. 581, 586, 400 S.E.2d 208, 211 (1991); see also

Szemler v. Clements, 214 Va. 639, 644-45, 202 S.E.2d 880, 885

(1974).

     In holding that the trial judge erred by applying the clear

and convincing standard and remanding the case, we do not

"supplant [his] judgment with our own," or suggest the result to

be reached on remand.   See Hughes v. Gentry, 18 Va. App. 318,

325, 443 S.E.2d 448, 452 (1994).   "To determine what is 'best'

for the children the court must engage in a comparative analysis"

between what will be the child's situation with each parent.

Keel, 225 Va. at 613, 303 S.E.2d at 922.   On remand, the trial




                               - 3 -
court must consider all relevant evidence that will "allow it to

make a rational comparison between the circumstances of the two

parents as those circumstances affect the child[]."     Id.

     Although the trial judge recognized the positive changes and

improvements appellant has made in her life, he also found that

the father has "manifested an extraordinary devotion to

[Jearlean], caring and providing for her since 1988."    The judge

noted that "[t]he father has also remarried, works for the same

employer as at the time of the divorce and spends considerable

time involving himself in [Jearlean's] activities."   Therefore,

although the record reveals that the trial judge employed a

comparative analysis contemplated under Keel, it applied a higher
standard than the law requires in order for the noncustodial

parent to prove that a change in custody would be in the child's

best interest.   Thus, we remand the case solely to have the trial

judge determine whether the noncustodial parent has proven by a

preponderance of the evidence that a change in custody would be

in the child's best interest.   On remand, the trial judge shall

only consider the present record and any additional changes that

may have occurred subsequent to the last hearing.
                                            Reversed and remanded.




                                - 4 -